Case 6:20-cv-00648-CEM-GJK Document 1-1 Filed 04/14/20 Page 1 of 6 PageID 31




                        Exhibit A
Case 6:20-cv-00648-CEM-GJK Document 1-1 Filed 04/14/20 Page 2 of 6 PageID 32




            We use cookies on this site to enhance your user
            experience.
                                                                                               OK, I agree
            By clicking OK you are giving your consent for us to
            set cookies.




   PRODUCTS FOR                      PRODUCTS FOR                         ABOUT US       

   BUSINESS                           CONSUMERS




        United States > 3M News Center > Press Releases > Company >


        3M and the Trump Administration Announce Plan to Import 166.5 Million Additional Respirators into the United States over the Next Th


        3M News Center


        PRESS RELEASES              3M STORIES            RESOURCES             ABOUT 3M            MEDIA CONTACTS



   3M and the Trump Administration Announce Plan to Import 166.5 Mi
   United States over the Next Three Months
Imports to supplement the 35 million N95 respirators 3M currently produces in U.S. per month

Monday, April 6, 2020 5:58 pm CDT
Dateline: ST. PAUL, Minn.




Public Company Information:
NYSE: MMM
Case 6:20-cv-00648-CEM-GJK Document 1-1 Filed 04/14/20 Page 3 of 6 PageID 33



ST. PAUL, Minn.--(BUSINESS WIRE)--Today 3M and the Trump Administration are announcing a plan to import 166
over the next three months to support healthcare workers in the United States. 3M and the Administration worked t
that this plan does not create further humanitarian implications for countries currently ghting the COVID-19 outbre
to further collaborate to ght price gouging and counterfeiting.

“I want to thank President Trump and the Administration for their leadership and collaboration,” said 3M chairman a
Roman. “We share the same goals of providing much-needed respirators to Americans across our country and comb
seek to take advantage of the current crisis. These imports will supplement the 35 million N95 respirators we curren
month in the United States.”

“Given the reality that demand for respirators outpaces supply, we are working around the clock to further expand o
the most critical areas,” Roman continued. “We’ll continue to do all we can to protect our heroic healthcare workers
your tireless e orts – including those in our plants and distribution centers around the world.”

3M will import 166.5 million respirators over the next three months primarily from its manufacturing facility in China
address and remove export and regulatory restrictions to enable this plan. The plan will also enable 3M to continue
where 3M is the primary source of supply.

As a global company, 3M has manufacturing operations around the world to serve local and regional markets. As th
continue to work with governments to direct respirators and other supplies to serve areas most in need.

Beginning in January, 3M ramped up production of N95 respirators and doubled its global output to 1.1 billion per ye
already put into motion additional investments and actions that will enable it to double its capacity again to 2 billion
online in the next 60 to 90 days. In the United States, for example, 3M expects to be producing N95 respirators at a
current levels.

Last week 3M announced additional actions to address price gouging and counterfeit activity related to its respirato
take decisive action against those seeking to take illegal and unethical advantage of the COVID-19 outbreak.

Forward-Looking Statements
This news release contains forward-looking information about 3M's nancial results and estimates and business pro
identify these statements by the use of words such as "anticipate," "estimate," "expect," "aim," "project," "intend," "p
other words and terms of similar meaning in connection with any discussion of future operating or nancial perform
cause actual results to di er materially are the following: (1) worldwide economic, political, regulatory, capital mark
Company's control, including natural and other disasters or climate change a ecting the operations of the Company
crises such as the global pandemic associated with the coronavirus (COVID-19); (3) liabilities related to certain uor
products and chemistries, and claims and governmental regulatory proceedings and inquiries related to PFAS in a v
developments that could occur in the legal and regulatory proceedings described in the Company's Annual Report o
quarterly reports on Form 10-Q (the “Reports”); (5) competitive conditions and customer preferences; (6) foreign cu
and market acceptance of new product o erings; (8) the availability and cost of purchased components, compound
derivatives) due to shortages, increased demand or supply interruptions (including those caused by natural and othe
with the phased implementation of a global enterprise resource planning (ERP) system, or security breaches and oth
infrastructure; (10) the impact of acquisitions, strategic alliances, divestitures, and other unusual events resulting fro
strategies, and possible organizational restructuring; (11) operational execution, including scenarios where the Comp
(12) nancial market risks that may a ect the Company’s funding obligations under de ned bene t pension and pos
of capital. Changes in such assumptions or factors could produce signi cantly di erent results. A further description
Concerning Factors That May A ect Future Results" and "Risk Factors" in Part I, Items 1 and 1A (Annual Report) and
by applicable Current Reports on Form 8-K. The information contained in this news release is as of the date indicate
looking statements contained in this news release as a result of new information or future events or developments.
Case 6:20-cv-00648-CEM-GJK Document 1-1 Filed 04/14/20 Page 4 of 6 PageID 34


About 3M
At 3M, we apply science in collaborative ways to improve lives daily. With $32 billion in sales, our 96,000 employe
3M’s creative solutions to the world’s problems at www.3M.com or on Twitter @3M or @3MNews.


Contact:
Jennifer Ehrlich
651-733-8805



Related Materials
Download press release as a PDF


Multimedia Files:
Download All Files




Download:

Download Thumbnail (33.12 KB)

Download Preview (34.23 KB)

Download Small (35.65 KB)

Download Square (34.4 KB)




   3M United States

   PRESS             3M NEWS        RELATED                 HELP
   RELEASES          CENTER         LINKS
                                                            Help Center
   Company           Media          Investor
                                                            Site Map
                     Contacts       Relations
   Earnings and
   Dividends         3M Stories     History                 NEWS
Case 6:20-cv-00648-CEM-GJK Document 1-1 Filed 04/14/20 Page 5 of 6 PageID 35


 Mergers and      Resources   About 3M       Press
 Acquisitions                                Releases
                  About 3M    Factsheet
 Product and
                              Research &     REGULATORY
 Brand
                              Development
 Sustainability                              SDS Search
 View All                                    Transport
 Releases                                    Information
                                             Search
                                             RoHS &
                                             REACH
                                             Information
                                             Search
                                             CPSIA
                                             Certi cation
                                             Search
                                             California
                                             Supply
                                             Chains Act
                                             Disclosure
                                             (PDF, 84KB)
                                             UK Modern
                                             Slavery Act
                                             Statement
                                             (PDF, 169KB)
                                             More
                                             Regulatory &
                                             Compliance
                                             Information

                                             ABOUT US

                                             About 3M
                                             3M Careers
                                             Investor
                                             Relations
                                             Partners &
                                             Suppliers
                                             Government
                                             Customers
                                             Sustainabilit
                                             y
                                             3Mgives
Case 6:20-cv-00648-CEM-GJK Document 1-1 Filed 04/14/20 Page 6 of 6 PageID 36


                        FOLLOW US

                                 
   Change Location
   United States - English


          Legal   |   Privacy
          © 3M 2020 . All Rights Reserved.   The brands listed above are trademarks of 3M.


                                                                            Business Wire NewsHQsm
